Citation Nr: 0126229	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  98-13 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1996, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1968 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran's appeal was previously before the Board in June 
2000.  In that decision, the Board granted a claim of 
entitlement to service connection for a right eye injury and 
reopened and granted a claim of entitlement to service 
connection for residuals of a shell fragment wound to the 
right thumb.  The Board also denied entitlement to an 
effective date earlier than October 31, 1996 for the award of 
service connection for PTSD.  In reaching their 
determination, the Board concluded that the veteran had 
abandoned a May 1990 claim for service connection for PTSD 
because he had failed to respond to or comply with 
correspondence from the RO, dated in September and October 
1990 and February 1991, informing him that he needed to 
provide additional information/evidence with respect to his 
claim.  As such, the Board concluded that by not responding 
to the RO's requests for additional evidence within a one 
year period after the last date of the request, the veteran 
had abandoned his May 1990 claim for service connection for 
PTSD in accordance with 38 C.F.R. § 3.158 (2000).  And, as 
such, the Board found that October 31, 1996, the date the 
veteran requested reconsideration of his claim for service 
connection for PTSD, as the actual date of receipt of the 
claim.  See 38 C.F.R. § 3.400(b)(2)(i) (2000).  In its June 
2000 decision, the Board also remanded to the RO the issue of 
entitlement to an initial rating in excess of 50 percent for 
PTSD effective prior to October 31, 1996 in order to provide 
the veteran with a Statement of the Case addressing the laws 
and regulations relating to that issue in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) with 
respect to the denial of an effective date earlier than 
October 31, 1996 for the award of service connection for 
PTSD.  While the case was pending at the Court, the veteran's 
attorney before the Court submitted a brief in support of the 
veteran's appeal, dated in July 2001.  The veteran's attorney 
argued that a reversal and a determination that the effective 
date of the veteran's claim for service connection for PTSD 
should be May 1990 because VA had failed to meet its burden 
to show abandonment of the May 1990 claim as determined by 
the Board in their June 2000 decision.  In this regard, the 
veteran's attorney argued that after receiving the May 1990 
claim for service connection for PTSD, VA sent correspondence 
to the wrong address and had failed to contact the veteran's 
representative, Military Order of the Purple Heart, in order 
to ascertain the veteran's current address and status of the 
claim.  See Appellant's Brief, dated July 12, 2001. 

An Order of the Court dated in August 2001 vacated the 
Board's June 2000 decision with respect to the denial of an 
effective date earlier than October 31, 1996 for the award of 
entitlement to service connection for PTSD.  


REMAND

The issue listed on the title page is currently before the 
Board as a result of the Court's Order in this case.

In the Order, the Court specifically indicated that by 
addressing the question of abandonment of the May 1990 claim 
for service connection for PTSD without first according the 
veteran an opportunity to submit evidence or argument on that 
question was prejudicial and that the Board violated the 
Court's holding in Bernard v. Brown, 4 Vet. App. 384 (1993) 
(When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.)  The Court requested that the Board on 
remand should specifically ask the veteran whether he 
objected to the Board's adjudication of the abandonment issue 
in the first instance and to consider whether such 
adjudication in the first instance was prejudicial to him.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following actions:

Accordingly, this case is REMANDED for the followin g:

1.  The RO is requested to contact the 
veteran at his latest address of record 
and ask him to provide any evidence or 
argument on the issue of whether he had 
intended to abandon his claim for service 
connection for PTSD in May 1990 and if he 
had received correspondence by the RO in 
response to his claim in September and 
October 1990 and February 1991. 

2.  Then, the RO should in the first 
instance determine if the veteran had 
abandoned his claim of entitlement to 
service connection for PTSD in May 1990.  
The RO must provide notice to the veteran 
of the provisions of 38 C.F.R. § 3.158 
(2001) with respect to abandoned claims. 

3.  If the RO concludes that the 
veteran's May 1990 claim for PTSD was not 
abandoned, it should consider whether a 
letter, dated January 24, 1992, from a 
clinical psychologist leading a Combat 
Stress Group at a VA Medical Center, 
which states that the veteran had 
attended the Group, "to work on his 
symptoms of Post Traumatic Stress 
Disorder, resulting from his combat in 
Vietnam," or any other evidence, reveals 
entitlement to service connection for 
PTSD prior to October 1996. (See Joint 
Motion for Remand and to Stay Proceedings 
pg. 5.)

4.  The RO should then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




